Title: From John Adams to John Churchman, 3 September 1801
From: Adams, John
To: Churchman, John



Mr Churchman
Quincy September 3 1801

I have received your favour from Rhode Island, and in Answer to it, take this opportunity to Say, that I was early made Acquainted with the Theory of your Universal Variation Chart and have always wished you Success in the Pursuit of it: that I have been acquainted with you many years, that I never knew or heard of any Thing to the disadvantage of your Character: and that I have always considered you as a Man ardent in Scientific pursuits and equally desirous of improving your Talents for the Benefit of Mankind.
I am, Sir your most obedient / Servant
John Adams